Appeal from an order of the Supreme Court, entered August 6, 1976 in Ulster County, which directed the defendant to comply with the terms of a stipulation. On April 7, 1975 the instant action for partition, waste and other relief was the subject of a stipulation of settlement, entered into the record by the attorneys for the respective parties at the Trial Term of the Ulster County Supreme Court. This is an appeal from an order signed and based upon a decision by the Supreme Court Justice who presided at the Trial Term at which the stipulation was entered, directing the defendant to comply with the stipulation. In opposition to the application at Special Term and on this appeal the defendant has set forth two arguments, neither of which has merit. Defendant’s contention that a parcel which he agreed to take in settlement of his claim was represented to be 19 acres, not 14 plus acres as indicated in the survey and deed secured by plaintiffs as part of their obligation under the stipulation, finds no support either in the stipulation or in the map referred to as the "Court’s Exhibit” used as the basis for the stipulation. Defendant’s remaining argument is that the plaintiffs failed to comply with the portion of the stipulation whereby they agreed to submit to the necessary governmental authorities applications for approval of the *1024subdivisions. This argument, based upon section 1116 of the Public Health Law, is belied by the admission in defendant’s brief that "the partition of a parcel of land is not a 'sale’, so as to bring the transaction within the meaning of the statute”. Order affirmed, with costs. Koreman, P. J., Sweeney, Mahoney, Larkin and Herlihy, JJ., concur.